Citation Nr: 1221357	
Decision Date: 06/19/12    Archive Date: 06/29/12

DOCKET NO.  03-10 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Purdum, Counsel



INTRODUCTION

The Veteran served on active duty from December 1967 to November 1970 and from December 1970 to September 1988.

This appeal to the Board of Veterans' Appeals (Board) is from a May 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

An October 2004 Board remand indicated the Veteran and his representative needed to be provided a statement of the case (SOC) concerning this TDIU claim.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  The RO provided this SOC in October 2005, and in response the Veteran submitted a substantive appeal (on VA Form 9) on December 9, 2005.  However, the RO initially determined the substantive appeal was untimely.  See 38 C.F.R. § 20.302(b), etc. (2011).  The Board observed in its June 2006 decision and remand that there was no indication in the claims file the RO had notified the Veteran that his substantive appeal was untimely or advised him of his right to appeal the determination regarding timeliness.  See 38 C.F.R. § 19.34 (2011).  As such, the Board indicated the RO should take the appropriate steps to address this matter.  The Board again observed in its January 2010 remand that it still did not appear that any corrective action or addressing of this issue had been undertaken.  But according to an April 2011 deferred decision, the RO completed an analysis of the applicable regulations and evidence as to when the Veteran's VA Form 9 was received and determined it was indeed timely filed.  He therefore timely completed the steps necessary to perfect his appeal of this claim to the Board.  38 C.F.R. § 20.200.  The local Decision Review Officer (DRO) at the RO resultantly requested return of the claims file to the Board.

There is an outstanding hearing request concerning this TDIU claim, however, so the Board is remanding this claim to the RO via the Appeals Management Center (AMC) in Washington, DC.



REMAND

When perfecting his appeal of this claim in December 2005 by submitting the timely VA Form 9, the Veteran indicated he wanted a hearing before the Board at the Board's offices in Washington, DC, so a Central Office hearing.  This hearing was scheduled for May 2012, but cancelled, and in another statement since submitted in June 2012 the Veteran asked that his hearing instead take place at the RO.  So, in lieu of a Central Office hearing, he would like a Travel Board or videoconference hearing, and this hearing must be scheduled before deciding his appeal of this claim.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 20.700(a) and (e), 20.703, 20.704 (2011).

Accordingly, the claim is REMANDED for the following action:

Depending on his election, schedule either a Travel Board or videoconference hearing for the Veteran at the earliest available opportunity.  Notify him of the date, time, and location of this hearing.  Put a copy of this letter in his claims file.  If he changes his mind and elects not to have a hearing, or fails to report for it on the date scheduled, then also document this in his claims file.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


